Citation Nr: 0106063	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to burial and other benefits pursuant to 
Chapter 23, Title 38, United States Code.  

ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is a funeral director who has claimed 
entitlement to a burial/transportation allowance pursuant to 
38 U.S.C.A. § 2303(a) (West Supp. 2000) and 38 C.F.R. 
§ 3.1605 (2000) on behalf of a deceased veteran who served in 
the New Philippine Scouts from April 1946 to February 1949.  
See 38 C.F.R. § 3.1601(a)(1).  

This matter comes before the Board of Veterans' Appeals 
(Board) from adjudicative determinations by the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2000, the appellant failed to report for 
a Board hearing scheduled at his request at the Oakland RO.  
He has neither provided good cause for his failure to appear 
for this hearing nor requested another hearing in connection 
with this appeal.  Accordingly, the Board will proceed with 
appellate consideration of the claim.  

The Board notes that the statement of the case issued to the 
appellant cites only the provisions of 38 C.F.R. § 3.1600 in 
support of the RO's denial of the claim, while the appellant 
has emphasized that this claim is under 38 C.F.R. § 3.1605.  
Accordingly, the Board has reviewed this appeal under all 
applicable provisions of Chapter 23, Title 38, United States 
Code.  Furthermore, since the appellant has demonstrated in 
his own arguments his familiarity with the provisions of 
38 C.F.R. § 3.1605, the RO's failure to cite this regulation 
in the statement of the case does not appear to be 
prejudicial to the appellant.  Finally, in view of the 
Board's determination that the present claim is legally 
insufficient, no prejudice results to the appellant by the 
Board's action in proceeding with appellate review of the 
claim at this time, since no new evidence or argument 
submitted by the appellant could possibly change this 
outcome.  


FINDINGS OF FACT

1.  The deceased veteran served in the Philippine Scouts from 
April 1946 to February 1949 pursuant to section 14, Pub. 
L. 190, 79th Congress (Act of October 6, 1945).  

2.  This deceased New Philippine Scouts veteran died in April 
1999 while an inpatient at a VA Medical Center.  


CONCLUSION OF LAW

Legal entitlement to any burial or other benefits pursuant to 
Chapter 23, Title 38, United States Code, is not established.  
38 U.S.C.A. § 107(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.8(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The deceased veteran in this case served in the New 
Philippine Scouts from April 1946 to February 1949 pursuant 
to section 14, Pub. L. 190, 79th Congress (the Armed Forces 
Voluntary Recruitment Act of 1945).  All enlistments in the 
Philippine Scouts between October 6, 1945 and June 30, 1947 
inclusive were made under the provisions of Pub. L. 190, as 
this constituted the sole authority for such enlistments 
during that period.  38 C.F.R. § 3.8(b).  

It is specifically provided by statute that service in the 
Philippine Scouts under section 14 of the Armed Forces 
Recruitment Act of 1945 shall not be deemed to have been 
active military service in the U.S. Armed Forces for the 
purpose of any laws administered by VA except: (1) with 
respect to certain contracts for National Service Life 
Insurance; and (2) Chapters 11 (Disability Compensation 
benefits) and 13 (Dependency and Indemnity Compensation 
benefits) (except § 1312(a)) of Title 38, United States Code.  
38 U.S.C.A. § 107(b).  Thus, with respect to any other 
benefits administered by VA, including those under Chapter 23 
(Burial benefits), the deceased was not a "veteran" (see 
also 38 U.S.C.A. § 101), and those other benefits are not 
legally available to anyone claiming entitlement through him 
or on his behalf.  

The Board is aware of the provisions found at 38 C.F.R. 
§ 3.1605(c)(3) which appear to be the legal basis for the 
present claim; however, as noted above, the deceased was not 
a "veteran" for any purpose under Chapter 23.  He was 
considered to be a "veteran" only for the purpose of 
claiming National Service Life Insurance, disability 
compensation benefits, and dependency and indemnity 
compensation benefits.  The fact that this individual died in 
a VA facility does not alter the fact that he was not legally 
eligible to claim VA burial benefits under Chapter 23.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, the 
appeal is denied.  



ORDER

The appeal is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

